Case 21-11750-mdc   Doc 145    Filed 08/25/21 Entered 08/25/21 17:10:53   Desc Main
                              Document      Page 1 of 4
Case 21-11750-mdc   Doc 145    Filed 08/25/21 Entered 08/25/21 17:10:53   Desc Main
                              Document      Page 2 of 4
Case 21-11750-mdc   Doc 145    Filed 08/25/21 Entered 08/25/21 17:10:53   Desc Main
                              Document      Page 3 of 4
Case 21-11750-mdc   Doc 145    Filed 08/25/21 Entered 08/25/21 17:10:53   Desc Main
                              Document      Page 4 of 4
